Citation Nr: 1109116	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-36 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  He died in October 2007, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The VCAA notice of August 2008 does not comply with Hupp v. Nicholson, 21 Vet. App. 342 (2007), and the VCAA notice needs to be cured. 

Also, the Appellant asserts that the Veteran died of lung cancer.  According to the death certificate, the Veteran died of renal carcinoma.  There were no other significant conditions contributing to death, and an autopsy was not performed.  

In June 2008, private urologist expressed the opinion that the Veteran's fatal cancer metastasized from the lung to the kidney.  However, private medical records in 2007 indicate that kidney cancer metastasized to the lung.  

In light of the inconsistencies in the record, a VA medical opinion under the duty to assist is needed.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007), specifically, notify the Appellant of the type of evidence and information needed to substantiate a claim of service connection for the cause of the Veteran's death based on a service-connected disability or on a condition not yet service connected.  

2.  Arrange for the Veteran's file to be reviewed by a VA oncologist to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that lung cancer was the primary cancer, 
which metastasized to the kidney. 

The VA physician is asked to consider the following significant facts:  according to the death certificate, the cause of death was right renal carcinoma of three months' duration without any other significant conditions contributing to death; the Veteran's treating urologist stated that the primary cancer was in the lung; records from Kaiser Permanente, dated in 2006 and 2007, and Sutter Occ Health, dated in March 2004, show lung problems before renal cancer was diagnosed; and the Veteran was smoker until he quit smoking in 2006. 


Also, if after a review of the record, an opinion is not possible without resort to speculation, the examiner is asked to clarify whether the requested opinion cannot be determined because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

3.  After completion of the foregoing, adjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Appellant's appeal.  38 C.F.R. § 20.1100(b) (2010).


